This court determines that these cases should be tried in the courts of Puerto Rico, if possible. The accidents involved occurred in Puerto Rico and witnesses would be readily available in that jurisdiction. Defendants have indicated their willingness to appear in the courts of Puerto Rico" and to waive any claim of Statute of Limitations. We hold the appeals in abeyance for sixty days pending proceedings by plaintiffs, on appearance and consent of defendants, to bring suits in the courts of Puerto Rico. Present — Callahan, J. P., Breitel, Bastow, Botein and Rabin, JJ.